                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                        AT KNOXVILLE

   UNITED STATES OF AMERICA                        )
                                                   )       No. 3:16-CR-20
   v.                                              )
                                                   )       Judge Collier
   MARK HAZELWOOD                                  )


                                              ORDER

           Before the Court is Defendant Mark Hazelwood’s motion to file a motion under seal. (Doc.

   967.)   Defendant seeks to seal the motion because it contains sensitive, protected medical

   information. The Court agrees that the compelling interests supporting nondisclosure of this

   information outweigh the interests of the public in accessing the information. The seal is no

   broader than necessary because it does not apply to any filings beyond the subject matter in

   question.   Defendant’s motion to seal (Doc. 967) is GRANTED.            The Clerk of Court is

   DIRECTED to file Document 968 under SEAL.

           For the reasons set forth in the accompanying sealed Memorandum, the relief Defendant

   seeks in the motion to be filed under seal is GRANTED on the terms set forth in that

   Memorandum. The Clerk of Court is accordingly DIRECTED, upon filing Document 968 under

   seal, to terminate the motion as having been granted.


           SO ORDERED.

           ENTER:

                                                       /s/____________________________
                                                       CURTIS L. COLLIER
                                                       UNITED STATES DISTRICT JUDGE




Case 3:16-cr-00020-CLC-HBG Document 970 Filed 12/10/20 Page 1 of 1 PageID #: 22657
